Citation Nr: 1630381	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  13-09 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a back condition, and if so, whether service connection is warranted.

2. Entitlement service connection for a bilateral knee condition.

3. Entitlement service connection for a bilateral ankle condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to May 1978.  His awards include the Master Parachute Badge, Vietnam Jump Wings, Combat Infantry Badge, and Air Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2016 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a back condition on the merits, and entitlement to service connection for a bilateral knee condition and a bilateral ankle condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A December 2006 rating decision that denied service connection for a back condition was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

2. Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim for service connection for a back condition is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim seeking entitlement to service connection for a back condition was previously denied in a December 2006 rating decision.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The evidence considered at the time of the December 2006 rating decision consisted of the Veteran's service treatment records (STRs) and post-service VA and private treatment records.  The claim was denied because a back condition was found not to be caused by or related to service.   

The evidence received since that time includes a September 2012 report from private Dr. N. assessing lumbar spine degenerative disc disease (DDD) based on a magnetic resonance imaging (MRI) report, and a March 2013 opinion from private registered nurse E. C., that the Veteran's history of parachute jumps could have contributed to his DDD.  Such evidence is presumed credible solely for the purposes of determining whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Since such evidence relates to an unestablished fact necessary to substantiate the claim, namely, a nexus between in-service parachuting injuries and the current back condition, it is new and material, and the claim for service connection for a back condition is reopened.  


ORDER

The claim for service connection for a back condition is reopened, and to this extent only the appeal is granted.


REMAND

Although the Board has reopened the claim for service connection for a back condition, that does not end the inquiries.  Rather, consideration of the claims on the merits is required.  The Board finds that additional development is necessary prior to adjudication of the claims on appeal.

Concerning all three claims, the Veteran has asserted that his back, knee, and ankle conditions resulted from injuries sustained during in-service parachute jumps.

Regarding the back claim, the Veteran's STRs indicate a complaint of chest and back pain in November 1976.  Moreover, the Veteran testified that he experienced back problems from parachuting and was treated by "T-medics," with pain medication; however, written records of such treatment were not made.  He also reported that he was treated at Fort Bragg, Tripler Army Hospital, and at Womack Army Hospital in 1965.  As previously noted, the Veteran was diagnosed with DDD of the lumbar spine in September 2012.  During that treatment session, Dr. N. noted that in 1986 the Veteran had a right side lumbar microdiscectomy at L5-S1 and recovered well.  The Veteran reported that this surgery was performed at San Pedro Hospital in California.  Although nurse E. C., provided an opinion that the history of parachute jumps could have contributed to the back condition, the Board notes that service connection for a disability cannot be granted based on a speculative opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  However, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Concerning the knee and ankle claims, the Veteran testified that he receives private treatment for these conditions.  On remand, updated private and VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Veteran should also be afforded an examination for these claims.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for his back, knees, and ankles since April 2010, including Dr. N. and registered nurse E. C. Additionally, ask the Veteran to provide releases for Fort Bragg, Tripler Army Hospital, San Pedro Hospital (in California) and Womack Army Hospital.  After securing the necessary releases, the AOJ should request any relevant records.  The AOJ should not request any records that are duplicates of those already contained in the claims file.  In addition, obtain VA treatment records dating from July 2016 to the present.  If any requested records cannot be obtained, the claims file should be annotated as such and the Veteran and his representative should be notified of such. 

2. After the above has been completed to the extent possible, schedule the Veteran for an orthopedic examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

(a) Is it at least as likely as not (50 percent probability or greater) that the current back condition is related to service?  In providing this opinion, the examiner should address the Veteran's contention that he injured his back from approximately 1000 parachute jumps over a 10 year time span in which he landed 15-17 miles per hour in rough terrain, the reports of the 1986 disc removal surgery, Dr. N.'s September 2012 diagnosis of DDD of the lumbar spine and registered nurse E. C.'s opinion that the history of parachute jumps could have contributed to the back condition.  Please explain why or why not.  

(b) Does the Veteran have a knee condition or an ankle condition?  In making this determination, the examiner should review the July 2010 VA examination report which noted no objective evidence of bilateral knee or ankle conditions, the healed fracture of left knee from a post-service motor vehicle accident, and peripheral vascular disease.  Please identify all diagnosed conditions and explain all conclusions.  
(c) For any knee or ankle condition diagnosed above, is it at least as likely as not (50 percent probability or greater) that the condition is related to service?  In providing this opinion, the examiner should address the Veteran's contention that he injured his knees and ankles from approximately 1000 parachute jumps over a 10 year time span in which he landed 15-17 miles per hour in rough terrain, as well as the June 1956 and April 1957 reports of knee pain in the service treatment records.  Please explain why or why not.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide a requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why the opinion cannot be made without resorting to speculation.

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


